Case: 17-10416      Document: 00514538999         Page: 1    Date Filed: 07/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 17-10416                                   July 3, 2018
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk

MILO WILLIAMS, also known as Milo Cradale Williams, also known as John
Thompson, also known as Carlos Golden,

                                                 Plaintiff-Appellant

v.

GERALD E. BEDISON, Chaplain; JAMES BEACH, Assistant Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:16-CV-20


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Milo Williams, Texas prisoner # 1223229, is an adherent of the Moorish
Science Temple of America sect of Islam (MSTA). While in the custody of the
Texas Department of Criminal Justice’s (TDCJ) Clements Unit, Williams filed
a 42 U.S.C. § 1983 lawsuit alleging that Gerald Bedison, the Clements Unit
chaplain, and James Beach, an assistant warden at the Clements Unit,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10416    Document: 00514538999     Page: 2   Date Filed: 07/03/2018


                                 No. 17-10416

deprived Williams of his right to freely practice his religion when they refused
to provide primary services for the practice of his MSTA faith. The district
court dismissed Williams’s claims against Beach as frivolous pursuant to 28
U.S.C. § 1915(e)(2) and granted Bedison’s motion for summary judgment.
      As an initial matter, because Williams disavowed and thus waived any
right to relief under the Religious Land Use and Institutionalized Persons Act
(RLUIPA), 42 U.S.C. § 2000cc-1, in the district court, to the extent that he now
seeks review of any claims under the RLUIPA, those claims are not properly
before us, and we do not consider them.
      We review the grant of a motion for summary judgment de novo. Hyatt
v. Thomas, 843 F.3d 172, 176 (5th Cir. 2016). “[I]nmates retain their First
Amendment right to exercise religion; however, this right is subject to
reasonable restrictions and limitations necessitated by penological goals.”
Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995) (footnotes omitted).           A
restriction “is valid if it is reasonably related to legitimate penological
interests.” Turner v. Safley, 482 U.S. 78, 89 (1987).       Bedison’s summary
judgment evidence established that there existed a legitimate penological
interest for denying Williams primary services for the practice of his MSTA
faith. Williams’s competent summary judgment evidence, consisting solely of
the allegations in his verified complaint, see Nissho-Iwai Amer. Corp. v. Kline,
845 F.2d 1300, 1305-06 (5th Cir. 1988), failed to establish a genuine dispute
regarding this issue, see FED. R. CIV. P. 56(a). Accordingly, Williams has failed
to demonstrate that the district court erred in granting Bedison summary
judgment on his First Amendment claims.
      To establish a Fourteenth Amendment equal protection claim, Williams
“must allege and prove that he received treatment different from that received
by similarly situated individuals and that the unequal treatment stemmed



                                       2
    Case: 17-10416    Document: 00514538999     Page: 3   Date Filed: 07/03/2018


                                 No. 17-10416

from a discriminatory intent.” Taylor v. Johnson, 257 F.3d 470, 473 (5th Cir.
2001). The record evidence establishes that Williams and MSTA adherents
were treated similarly to other non-major faith groups in the TDCJ system
through the TDCJ’s policies and practices. Williams’s claims that Bedison
discriminated against MSTA adherents or that Bedison allowed similarly-
situated inmates from other non-major faith preferences to hold separate
religious services, while denying that right to Williams and MSTA adherents,
are not supported by any competent summary judgment evidence.
Accordingly, Williams has failed to demonstrate that the district court erred in
granting Bedison summary judgment as to his Fourteenth Amendment claims.
      Because the district court’s findings that Bedison did not violate
Williams’s First Amendment free exercise and Fourteenth Amendment equal
protection rights were not wrong, we also see no error in the district court’s
finding that Bedison is protected from Williams’s claims by the Eleventh
Amendment and qualified immunity doctrines.          Furthermore, given that
Williams has failed to establish that the failure to provide him with primary
religious services for MSTA adherents violated his constitutional rights, the
district court did not abuse its discretion in dismissing Williams’s claims
against Beach as frivolous. See Norton v. Dimazana, 122 F.3d 286, 291 (5th
Cir. 1997); Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).
      The district court’s judgment is AFFIRMED.




                                       3